Citation Nr: 9925818	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1953 to 
October 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the VARO in 
Waco, Texas.  In that decision, the RO denied the veteran's 
claim for entitlement to service connection for residuals of 
frostbite of the hands and feet on the basis that an 
April 1997 statement from the veteran provided no new 
evidence which had not already been considered.  By rating 
decision dated in June 1997, the RO found that additional 
evidence submitted by the veteran did not show service 
incurrence and therefore the claim was not reopened.   


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
residuals of frostbite to the hands and feet in a 
September 1963 rating decision.  The veteran was notified by 
a communication dated that month and a timely appeal did not 
ensue.  

2.  Evidence received subsequent thereto bears directly and 
substantially upon the issue at hand, is not duplicative or 
cumulative, and must be considered to fairly decide the 
merits of the claim.

3.  There is competent evidence of inservice incurrence of 
frostbite, current disability attributable to frostbite, and 
of a nexus between the current disability and service.

4.  The veteran does not have residuals of frostbite of the 
hands and feet attributable to service.



CONCLUSIONS OF LAW

1.  Evidence received since the final September 1963 decision 
when the RO denied service connection for residuals of 
frostbite of the hands and feet is new and material, and the 
claim for service connection is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
3.156 (1999).

2.  The claim for service connection for residuals of 
frostbite of the hands and feet is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  Residuals of frostbite involving the hands and feet were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence in the record before the RO at the time of its 
1963 decision includes the service medical records and an 
August 1963 statement from the veteran's private physician.

The available service records reflect that the veteran was 
treated for conditions not currently at issue at service 
department facilities in California from October 1953 to 
March 1954.  The veteran was seen in a service department 
facility in California in March 1954 for a complaint of pain 
involving both ankles.  He stated that the pain was worse in 
cold, damp weather, or after walking for several blocks.  No 
specific history of cold injury was reported.

On examination, the feet had a purplish-red cyanosis with 
slow capillary return following pressure.  Pulses were okay.  
Reflexes of the ankles were okay.  There was no detectable 
joint effusion.  There was a tender bony mass posterior to 
the right medial malleolus.  

When the veteran returned a week later, it was indicated that 
X-ray studies of the feet, ankles, and lower legs were 
completely negative for bone or joint pathology.  The 
veteran's complaints were said to be unchanged from a week 
earlier.  There was no swelling or effusion of any joint and 
there were no positive physical findings other than a 
purplish cyanosis with slow capillary circulation.  The 
examiner remarked this was "undoubtedly" on a nervous tension 
basis.  The impression was that there was no significant 
orthopedic pathology.  For symptomatic relief the veteran was 
to try aspirin.  

At the time of examination for separation from active service 
in September 1956, clinical evaluation revealed no 
abnormalities of the feet.

The veteran was accorded a general medical examination by VA 
in November 1956.  Neurological examination showed equal and 
active reflexes, but on testing the skin sensation, it was 
noted that there was a definite, diminished sensation over 
the medial aspect of the left foot.  No history of cold 
injury was reported.  A diagnosis of a foot abnormality was 
not made.

The veteran was hospitalized by VA in June 1958 primarily for 
observation and evaluation of epigastric complaints.  
Examination of the feet during hospitalization was within 
normal limits.  Peripheral pulses were good and bilaterally 
equal.  No history of cold injury was reported.  A diagnosis 
of a foot disability was not made.  

In August 1963 a private physician wrote that the veteran was 
seen for symptoms which included swelling of the feet, and 
aching and burning of the legs and feet.  Reportedly, the 
veteran had sustained severe frostbite "of leg" in Korea.  
Examination of the extremities showed "plus one pitting 
edema, mild less than plus one."  The diagnoses included 
"post frostbite reaction."  

The specified basis for the 1963 denial by the RO was that 
the service records did not show treatment in service for 
frostbite.

Since that decision, the veteran has given testimony at a 
hearing before the undersigned at the RO in February 1999.  
Also of record subsequent to the 1963 decision are reports of 
VA examinations of the veteran in December 1997 and April 
1998.

On the December 1997 examination, the veteran reported that 
while in Korea from 1953 to 1954, in the wintertime, he was 
driving an ambulance and had to lift a wounded soldier 
without gloves.  He related that as a result of this incident 
he developed frostbite in his hands and feet.  He sought 
treatment at the base hospital, but was told that he needed 
no special medication or treatment.

After completing the examination the examiner concluded that:  

According to my opinion, the patient has 
a sensory neuropathy and motor 
neuropathy, and he has a history of 
multiple sclerosis, and these two may be 
associated with.  With the frostbite 
claim, it shouldn't be that extensive of 
sensory and motor neuropathy because of 
frostbite.  Frostbite is a local 
destruction and after frostbite, the 
neuropathy should be limited to that area 
only."  

The diagnoses included peripheral neuropathy and a history of 
multiple sclerosis.  There was no diagnosis made of a foot 
disorder, to include frostbite. 

On an April 1998 VA examination, the veteran reported that 
while driving an ambulance in Korea in late 1953, he had to 
pick up a wounded soldier without gloves.  He was given pain 
medication for control of his symptoms and sent to the 8th 
Army Hospital in Seoul, South Korea.  The examining physician 
rendered the following opinion:

I believe that the peripheral neuropathy 
that this patient is experiencing is 
secondary to the cold injury exposure.  
At the same time the episodes of multiple 
sclerosis has (sic) also partially 
contributed to the worsening of the 
symptoms.

VA electromyographic testing done in September 1998 was 
interpreted as showing findings "consistent with a mild 
peripheral polyneuropathy due to his frostbite with a very 
mild, probably old ulnar [disability] superimposed."  

At a hearing before the undersigned at the RO in February 
1999, the veteran testified that he developed frostbite in 
Korea when he was called to the scene of an accident in which 
a truckload of "limeys" had flipped over in "paddies."  
The veteran reported that he had been required to wade out in 
deep water into the paddies in order to rescue the soldiers, 
and then carry them approximately one quarter of one mile to 
an ambulance.

The case was referred to a VA neurologist for an opinion as 
to whether it was as likely as not that the veteran currently 
had any residual disability attributable to frostbite in 
service.  The specialist was to express an opinion as to the 
etiology of the veteran's peripheral neuropathy and state 
whether there was any relationship between peripheral 
neuropathy and any frostbite in service.  

In July 1999, the chief of the neurology service at the VA 
Medical Center in Tampa, Florida, indicated that the records 
he reviewed showed no complaints of frostbite or treatment 
while in service or at the time of separation examination, 
done during hospitalization by VA in 1958.  It was indicated 
the first reference to a frostbite injury was by a private 
physician in 1963 and that was by history only.  The 
neurologist stated that on this basis it was "unlikely that 
there was any cold injury in the first place, particularly 
since there was no mention of it by the veteran for seven 
years following discharge."  The examiner stated there was 
little in the claims folder in the way of medical information 
to establish an etiology for the neuropathy, but noted that 
occlusive vascular disease, multiple sclerosis, or nerve 
compression were possibilities.

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 
38 U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not "thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with "Title 38 of the United States Code.  38 U.S.C.A. 
§ 7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to appeal an RO decision within the one-year 
period renders the decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. 
§ 5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F. 3d 368 (Fed. 
Cir. 1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see generally Suttmann v. Brown, 5 Vet. App. 127, 
135-36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of 
§ 7105(c)). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. 
West, 12 Vet. App. 268 (1999).  "Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to reopen a claim, the Board must first determine 
whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id.  

The Court has held:  The first step of the Manio two-step 
process as to a claim to reopen involves three questions:  
Question 1:  Is the newly presented evidence "new" (that is, 
not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record, see Struck v. Brown, 9 Vet. App. 145 
(1996), Blackburn v. Brown, 8 Vet. App. 97 (1995), Cox v. 
Brown, 6 Vet. App. 459 (1994), and Colvin v. Derwinski, 
1 Vet. App. 171 (1991)?  Question 2:  Is it "probative" of 
"the issue[s] at hand" (Cox and Colvin) (that is, each issue 
which was a specified basis for the last final disallowance 
(see Struck, supra))?  Question 3:  If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?  In Blackburn the Court 
indicated, that affirmative answers to both questions 2 and 
3--involving the probative nature of the "new" evidence and 
the reasonable possibility of outcome change, respectively, 
were required in order for "new" items to be "material."  
Crippen v. Brown, 9 Vet. App. 412, 419 (1996); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is probative, and hence material, when it 
actually tends to prove the merits of the claim, that is, it 
supplies evidence, the absence of which was a specified basis 
for the prior denial.  Evans v. Brown, at 283-284.

The Federal Circuit has invalidated step three of the above 
analysis, so that it is not necessary that the new evidence 
raise a reasonable possibility of changing the outcome.  
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of a complete record for evaluation of the 
veteran's claim.  Hodge.

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that the decision of the Federal Circuit in Hodge required 
the replacement of the two-step Manio test with the three-
step test.

Under the three-step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C. § 5108.  

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming his credibility, 
the claim as reopened (and as distinguished from the original 
claim) is well grounded, pursuant to 38 U.S.C. § 5107(a).  
Third, if a claim is well grounded, VA would then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  

In this case the RO denied entitlement to service connection 
for residuals of frostbite of the hands and feet in an 
unappealed September 1963 rating decision.  That is the last 
final decision on the merits in this case prior to the 
decision on appeal, and the Board must determine whether new 
and material evidence has been submitted since that decision.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The undersigned 
notes that the denial of service connection for residuals of 
frostbite of the hands and feet was confirmed by a rating 
decision in December 1991, but the March 1992 notification to 
the veteran of the decision by the RO made no reference to 
any residuals of frostbite of the hands and feet.  
Accordingly, that decision did not become final.  See Hayre 
v. West, No. 90-7046 (Fed. Cir. Aug. 16, 1999).

The various opinions expressed since the last final denial of 
service connection, bears directly and substantially upon the 
issue at hand.  The April 1998 VA examination opinion and the 
opinion following the electromyographic testing in September 
1998 are to the effect that the veteran had peripheral 
neuropathy consistent with frostbite.  These are not 
duplicative or cumulative, and are so significant that they 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a).  In light of 
these opinions, the Board concludes that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim.  38 C.F.R. § 3.156.  

Well-Grounded Claim

Inasmuch as the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim, it 
must next determine whether the claim is well grounded.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only plausible to satisfy 
the initial burden of § 5107."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If not, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306 (1999).

Regulations provide that service connection may be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  If 
so, the claim is denied.  If the evidence is in support of a 
claim or is in relative equipoise, the claim is allowed.  Id.  
If, after careful review of all the evidence, a reasonable 
doubt arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 
(1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain...in service permits service connection for 
arthritis or other disabilities, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noting during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its state, shows that a veteran had a 
chronic condition in service or during an equitable 
presumptive period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the United States Court of Appeals for 
Veterans Claims (Court) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to this 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, the veteran has reported experiencing a 
cold injury during service.  He is competent to report such 
an injury.  There is competent evidence of a current 
disability consisting of peripheral neuropathy.  
Additionally, there are competent opinions linking the 
current disability to the cold exposure in service.  Since 
there is competent evidence of all three of the Caluza 
requirements for a well-grounded claim, the Board finds the 
claim to be well grounded.  


Merits

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

At this stage the Board must note that the veteran has 
reported a somewhat variable history of how he incurred 
frostbite in service.  He has reported variously that he 
incurred frostbite in Korea during late 1953 or in the winter 
of 1953-1954.  However, the service medical records show that 
the veteran was in California during this period.  He 
reported on the VA examinations in December 1997 and April 
1998, that he incurred frostbite while lifting a wounded 
soldier in Korea.  The Board takes judicial notice of the 
fact that the armistice ending hostilities in Korea came into 
effect in July 1953.  This fact makes it unlikely that the 
veteran would have been recovering wounded soldiers in late 
1953 or early 1954.  More recently the veteran appears to 
have contradicted his earlier history by testifying that he 
incurred frostbite not while rescuing a wounded soldier, but 
while recovering the victims of a truck accident; and that 
his exposure to cold did not result merely from working 
without gloves, but from immersion into deep water.  

Further casting doubt on the veteran's reports of inservice 
incurrence of frostbite, is the fact that there was no record 
of such injury in the service medical records or in the post 
service medical records until 1963, nearly ten years after 
the alleged incurrence and approximately seven years after 
service.  Further, when frostbite residuals were initially 
reported in 1963, it was noted the frostbite had only 
involved "a leg," while the veteran now asserts that the 
frostbite involved both legs and hands.  Additionally, the 
only medical professional to review the record, namely the VA 
neurologist providing the July 1999, VHA opinion, concluded 
that the veteran had sustained an inservice cold injury.

The Board finds the July 1999 opinion together with that 
expressed on the examination in December 1997, outweighs the 
opinions expressed in April and September 1998.  The latter 
opinions do not appear to have been a product of a review of 
the record and do not provide any explanation for the 
conclusions reached.

The Board finds that the absence of any documented evidence 
of frostbite until long after service provides persuasive 
evidence against the veteran's claim.  See Arms v. West, 12 
Vet. App. 188, 197 (1999) (holding that silence in the record 
may constitute clear and convincing evidence to rebut the 
presumption of inservice incurrence for veteran's with combat 
experience under 38 U.S.C.A. § 1154(b) (West 1991).  The 
Board notes parenthetically, that since the veteran did not 
enter service until after the cesation of hostilities in 
Korea, it is unable to conclude that he engaged in combat.  
The silence in the post service records, the contradictions 
in the veteran's history, the contradiction of his history by 
external evidence , and the opinions obtained in December 
1997 and July 1999, persuade the Board that the weight of the 
evidence is against a finding that he incurred frostbite 
residuals in service.  Accordingly, the claim for service 
connection for residuals of frostbite of the hands and feet 
must be denied.


ORDER

New and material evidence having been submitted the claim of 
entitlement to service connection for residuals of frostbite 
involving the hands and feet is reopened.

Service connection for residuals of frostbite involving the 
hands and feet is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

